EXHIBIT NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE ACT.NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. Right to Purchase shares of Common Stock of Neonode Inc. (subject to adjustment as provided herein) COMMON STOCK PURCHASE WARRANT No.2010-[insert warrant designation code] Issue Date: , 2010 NEONODE INC., a corporation organized under the laws of the State of Delaware (the “Company”), hereby certifies that, for value received, [fill-in name of investor], or its assigns (the “Holder”), is entitled, subject to th e terms set forth below, to purchase from the Company at any time commencing six (6) months after the Issue Date until 5:00 p.m., E.S.T on , 2013, the third (3rd) anniversary of the Issue Date (the “Expiration Date”), up to [fill-in amount of Common Stock that can be issued] fully paid and nonassessable shares of Common Stock at a per share purchase price of $0.04.The purchase price per share, as adjusted from time to time as herein provided, is referred to herein as the "Purchase Price."The number and character of such shares of Common Stock and the Purchase Price are subject to adjustment as provided herein.Capitalized terms used and not otherwise defined herein shall have the meanings set forth in that certain Convertible Note
